                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               11/10/2020
IN RE:                                          §
C-CO HOLDINGS, LLC                              §       CASE NO: 20-32746
       Debtor(s)                                §
                                                §       CHAPTER 11

                                          ORDER
                              DISMISSING CASE WITH PREJUDICE
                                             Resolving ECF No. 45

       On November 10, 2020, this Court held a hearing on Debtor’s Voluntary Motion To
Dismiss this chapter 11 proceeding. Upon review of the docket and considering arguments of
counsel for the Debtor the Court is of the opinion that the instant case should be dismissed with
prejudice for refiling for 180 days. It is therefore:

       ORDERED: that

       1. This case is dismissed;
       2. The Debtor is barred from filing another bankruptcy case for 180 days following
          entry of this order. Violations of this order may be punishable by contempt;
       3. The deadline for filing an application for administrative expense in this case is set at
          twenty-one (21) days following entry of this Order;
       4. if a fee application or other motion for allowance of an administrative expense has
          previously been filed in this case, the applicant is not required to file a new
          application for allowance of an administrative expense, except for increased amounts.
       5. Debtor must file all outstanding operating reports no later than November 24, 2020
       6. the Court specifically retains jurisdiction of enforcement matters related to this Order.
       7. The Subchapter V trustee must file an application in this case no later than November
          17, 2020.



       SIGNED 11/10/2020.


                                                 ___________________________________
                                                         Eduardo V. Rodriguez
                                                      United States Bankruptcy Judge




1/1
